UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                            No. 2:17-cr-0587 (JMA)
     - against -

CHRISTOPHER MCPARTLAND and
THOMAS J. SPOTA,

                        Defendants.




       REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE
        DEFENDANTS’ JOINT SUPPLEMENTAL PRE-TRIAL MOTIONS



        UNREDACTED VERSION – REQUEST TO BE FILED UNDER SEAL




                                        KRANTZ & BERMAN LLP
                                        747 Third Avenue, 32nd Floor
                                        New York, New York 10017
                                        (212) 661-0009

                                        Counsel for Christopher McPartland

                                        COVINGTON & BURLING LLP
                                        The New York Times Building
                                        620 Eighth Avenue
                                        New York, NY 10018-1405
                                        (212) 841-1022

                                        Counsel for Thomas J. Spota
                                                           Table of Contents

Introduction ..................................................................................................................................... 1

Argument ........................................................................................................................................ 1

I.         The Defense Is Entitled to an Order Compelling the Disclosure of All Witness
           Statements and Grand Jury Testimony of the 35 Witnesses with Exculpatory
           Information ......................................................................................................................... 1

II.        Should the Government Seek to Use the            Grand Jury Testimony at Trial,
           It Should be Precluded From Using Any Portion that Is Objectionable Under the
           Federal Rules of Evidence or Is Otherwise the Result of Improper Questioning............... 3

III.       The Defense Is Entitled to Disclosure of Witness and Exhibit Lists By October 9 ........... 7

IV.        The Government Should Be Compelled to Produce James Burke’s Statements
           Regarding James Hickey’s Mental Health .......................................................................... 9

           A.         The Government’s Objections to the Admissibility of Burke’s Statements
                      Related to Hickey’s Mental Condition Are Premature and Irrelevant .................. 10

           B.         The Government’s Brady/Giglio Obligations Extend to Impeachment of
                      Non-Testifying Co-conspirator Witnesses Under Rule 806 ................................. 11

Conclusion .................................................................................................................................... 13
                                                    Table of Authorities

Cases

Brady v. Maryland,
   373 U.S. 83 (1963) ........................................................................................................... passim

Dominguez v. Rock,
  No. 12-CV-3269 (NGG), 2016 WL 542120 (E.D.N.Y. Feb. 9, 2016) ....................................11

Giglio v. United States,
   405 U.S. 150 (1972) ......................................................................................................... passim

United States v. Drummond,
   481 F.2d 62 (2d Cir. 1973).........................................................................................................7

United States v. Franco,
   No. 00-CR-300 (LMM), 2001 WL 99874 (S.D.N.Y. Feb. 5, 2001)........................................12

United States v. Gil,
   297 F.3d 93 (2d Cir. 2002).......................................................................................................10

United States v. Huff,
   No. 12 Cr. 750, Doc. No. 116 (S.D.N.Y. Dec. 17, 2014) ..........................................................8

United States v. Jackson,
   345 F.3d 59 (2d Cir. 2003).......................................................................................................11

United States v. Menendez,
   15 Cr. 155, Doc. No. 7 (D.N.J. Apr. 2, 2015) ............................................................................8

United States v. Meregildo,
   920 F. Supp. 2d 434 (S.D.N.Y. 2013)......................................................................................10

United States v. Poindexter,
   727 F. Supp. 1470 (D.D.C. 1989) ..............................................................................................9

United States v. Rodriguez,
   496 F.3d 221 (2d Cir. 2007).....................................................................................................10

United States v. Shyne,
   617 F.3d 103 (2d Cir. 2010).....................................................................................................12

United States v. Silver,
   15 Cr. 93, Doc. No. 75 (S.D.N.Y. Oct. 7, 2015) ........................................................................8

United States v. Turkish,
   458 F. Supp. 874 (S.D.N.Y. 1978) ............................................................................................9
United States v. Wider,
   No. 14 Cr. 221, Doc. No. 115 (E.D.N.Y. June 6, 2015) ............................................................9

Statutes

18 U.S.C. § 3500 (2012) ........................................................................................................ passim

Other Authorities

Fed. R. Crim. P. 16 ..........................................................................................................................9

Fed. R. Evid. 403 ...........................................................................................................................10

Fed. R. Evid. 806 .........................................................................................................10, 11, 12, 13




                                                                      ii
                                          Introduction

       Defendants Christopher McPartland and Thomas Spota respectfully submit this

memorandum of law in further support of their joint supplemental pre-trial motions.

       For the reasons stated in the defendants’ motions and below, the government should be

compelled to disclose all witness statements and grand jury testimony of the 35 witnesses with

exculpatory information. Further, should the government seek to use the grand jury testimony of

                   in any way at trial, it should be precluded from relying on questioning or

testimony that is objectionable or improper under the Federal Rules of Evidence. In addition, the

government should be required to provide a witness list (for any witnesses with no § 3500 or Giglio

material) and exhibit list by October 9, the same date on which the Court has ordered the

government to disclose all § 3500 and Giglio material. Finally, the government should be required

to disclose any statements made by James Burke regarding James Hickey’s mental condition.

                                           Argument

I.     The Defense Is Entitled to an Order Compelling the Disclosure of All Witness
       Statements and Grand Jury Testimony of the 35 Witnesses with Exculpatory
       Information

       In our supplemental pre-trial motions, we sought disclosure of the interview reports and

any grand jury testimony for the 35 exculpatory witnesses disclosed by the government. See

Memorandum of Law in Support of the Defendants’ Joint Supplemental Pre-Trial Motions, Doc.

No. 99 (“Supp.”) at 17−24. In essence, we argued (with supporting case law) that the defense

should not be required to rely on the government’s thumbnail “summaries” of this information

because the original source material is far more accurate, complete, reliable, and usable at trial.

This is especially the case here, given that the government has already provided to the defense an

incomplete and inaccurate “summary” of information for one of the government’s key trial
witnesses—James Hickey—when it “summarized” his hospital records from 2015, but omitted the

key facts bearing on Hickey’s mental condition.

       In response, the government devotes all of one footnote to this important issue. In that

footnote, the government states that: (1) some of the exculpatory witnesses, to the extent they are

called as government witnesses at trial, will have their prior statements disclosed in the § 3500

material; (2) not every statement of these witnesses constitutes exculpatory material or material

useful to the defense; and (3) the government’s summaries, coupled with counsel contact

information for most of these witnesses, should suffice. See Government’s Memorandum of Law

in Opposition to the Defendants’ Joint Supplemental Pre-Trial Motions (“Gov’t Mem.”) at 3 n.2.

We address these points below.

       We do not take issue with (1) above, given that the Court has now ordered the disclosure

of § 3500 material by October 9, 2019. Given that we will be receiving this material shortly, any

issue as to the timing of this disclosure is moot, at least as to those witnesses for whom we will be

receiving § 3500 material. Thus, the remaining issue relates to those exculpatory witnesses who

will not be on the government’s witness list, or for whom we will not receive § 3500 material.

       We also do not take issue with (2) above, and agree that the required Brady disclosure need

only encompass the exculpatory aspects of these witnesses’ prior statements, along with any other

portion that is material to the preparation of the defense. Of course, the disclosure also should

include sufficient context so that the exculpatory portions may be fairly understood.

       We do, however, strenuously take issue with (3) above—namely, the government’s

conclusory statement that its thumbnail “summaries,” coupled with counsel contact information

for the witnesses, should suffice. Notably, the government sets forth no legal authority in support

of its position that the summaries it has provided are a sufficient substitute for the actual witness



                                                  2
statements in this case. Nor does it rebut (or even acknowledge) any of the legal authorities set

forth in our moving memorandum, supporting the defense’s request for actual witness statements.

Likewise, it provides no good reason why the defense should have to rely on the government’s

summaries, or why it would prejudice the government in any way to produce the more fulsome,

reliable versions of these exculpatory statements. For this failing alone, the defense motion should

be granted.

         Moreover, the government’s contention that its summaries should suffice, because it has

provided information as to the identity of counsel for the witnesses, is meritless. The simple fact

is that almost all of the lawyers on the list have either refused to communicate with defense counsel

or have told us that they will not allow their clients to speak with us. Indeed, we have complained

to the government in the past that its overly aggressive tactics in the investigation of this case have

created an atmosphere of fear among the witnesses and their counsel. Thus, the counsel list is of

little to no value in providing the defendants the exculpatory information to which they are

constitutionally entitled.

         Accordingly, the defendants’ motion for disclosure of grand jury transcripts and interview

reports containing Brady material should be granted, and the government should be ordered to

produce promptly the pertinent parts of the interview reports and grand jury testimony for any

exculpatory witness whose prior statements will not be included in the § 3500 material.

II.      Should the Government Seek to Use the            Grand Jury Testimony at Trial, It
         Should be Precluded From Using Any Portion that Is Objectionable Under the
         Federal Rules of Evidence or Is Otherwise the Result of Improper Questioning

         In our supplemental pre-trial motions, we argued that, to the extent that the government

called                       as a witness at trial, it should be precluded from using            grand

jury testimony for impeachment or as substantive evidence, to the extent that the questioning or

testimony it seeks to rely on is objectionable or improper under the Federal Rules of Evidence. In
                                                    3
response, the government (1) mischaracterizes the defense request as one to “suppress”

grand jury testimony;

                                                                   arguing that these tactics were

necessary to drive the witness to reveal what the government believes to be “the truth”; (3) doubles

down on its mischaracterization of             grand jury testimony; and (4) argues that this issue

should be decided on a question-by-question basis at trial. We address all of these arguments

below.

         First, the government mischaracterizes the defense argument, claiming that we seek the

wholesale “suppression” of              grand jury testimony. It then complains that the defense

has not cited any authority in support of such a “dire remedy.” Gov’t Mem. at 5. The government

fundamentally mischaracterizes and misapprehends the defense argument.

         The defense has not moved to “suppress”              grand jury testimony. Rather, it has

requested that the government not be permitted to use or offer in evidence at trial those portions

of the testimony that are the result of objectionable and improper questioning, or are otherwise

inadmissible under the Federal Rules of Evidence. This is not a “dire remedy” at all. Rather, it is

premised on the basic legal proposition that while prior testimony may (under certain

circumstances) satisfy a hearsay exception, that conclusion does not mean that the testimony is

otherwise admissible in evidence. See Supp. at 24−26. To the contrary, the testimony must still

satisfy all other requirements for admissibility under the Federal Rules of Evidence. Consequently,

to the extent that the government posed questions to              that were objectionable—such as

calling for opinion testimony, misstating the witness’s prior testimony, including the prosecution’s

own view of the facts in the questions, calling for speculation                                  or




                                                 4
asking compound questions—the responses are inadmissible. Remarkably, the government does

not even address this basic legal argument, thus implicitly conceding it.

        Second, the government provides only a perfunctory response to the defense’s

                                                                    And what meager response it does

provide is nonsensical. For example, the government contends that                    “never objected to

the manner of questioning, nor complained that his testimony was being twisted or that the

government was misleading him.” Gov’t Mem. at 6. This makes little sense because a witness in

the grand jury—questioned outside the presence of his attorney—has no meaningful opportunity

to “object” to the prosecutor’s questions and,




                                                                          Moreover, the government’s

contention that its tactics should be excused because they were “necessary to obtain the truth,”

Gov’t Mem. at 7, reflects a disturbing lack of humility on the part of the prosecution. The simple

fact is that the government in this case is not the arbiter of “the truth” and has no right to

                                                                              To the contrary, this is a

dangerous recipe for injustice, and does not further the truth-seeking process. Respectfully, we

submit that that is precisely what happened in this case, as reflected in                    grand jury

questioning.

        Third, the government’s opposition papers double down on its unsupported claim—

previously set forth in a search warrant application—that



           Gov’t Mem. at 5. A careful review of                  testimony on this point, set forth and



                                                   5
analyzed at Exhibit A to the Krantz Affidavit dated August 30, 2019 (“Exhibit A”), reveals that

this is simply not true. Indeed, there is absolutely no admissible testimony elicited from

substantiating this statement, as a careful review of the testimony contained in Exhibit A reveals.




                                This is an innocuous statement and provides no support whatsoever

for the government’s claim that

                                            Moreover, to the extent that the government’s relies on

its ultimate question to          on this subject, any such reliance is misplaced. Specifically, this

was a wholly inappropriate and compound question that ended with




Simply put, the government has materially twisted                testimony, both in a search warrant

application and in its brief to this Court. It should not be permitted to benefit from this improper

tactic at trial.

         Fourth, the government argues that this issue should be resolved on a question-by-question

                            at trial. Gov’t Mem. at 7. While we do not disagree with that basic

proposition, given the complexity and importance of this issue, we submit that it is crucial for the

Court to be alerted to it now and, to the extent possible, to resolve it prior to trial. That way, the

parties will be guided accordingly at trial. Of course, to the extent that the Court chooses to defer



                                                  6
resolution of our objections to             grand jury testimony at this time, the relief we seek is

the following: before the government uses at trial any portion of the           grand jury testimony

as to which we have objected, it be required to provide reasonable prior notice to the Court and to

the defense, so that our objections may be adjudicated before the jury is exposed to the prior

testimony. This is the only way to protect the defendants’ right to a fair trial.

       Finally, given that the government has stubbornly clung to its unsupported statement that,



                                                           we ask that the government be precluded

from making this assertion in its opening statement, absent a prior showing that it has a good-faith

basis, apart from            testimony, to do so. See United States v. Drummond, 481 F.2d 62, 64

(2d Cir. 1973) (“A prosecutor’s misrepresentation of testimony may require reversal because of

the inevitable prejudice to the defendant.”).

III.   The Defense Is Entitled to Disclosure of Witness and Exhibit Lists By October 9

       While this Court’s September 11 and 12, 2019 rulings mooted a portion of the defendants’

joint supplemental pre-trial motions, the motion for an order compelling the government to provide

witness and exhibit lists contemporaneous with the disclosure of § 3500 and Giglio, on October 9,

still stands. This request should be granted for essentially the same reasons the Court ordered the

government to produce all § 3500 and Giglio material by October 9.

       Of particular importance to the defendants’ preparation for trial is a government witness

list for any witness for whom there is no § 3500 or Giglio material. Without this list, there is no

way for the defendants to know for certain whether any such witnesses will testify. This is not a

theoretical concern: the government has already indicated that it intends to call an unspecified

number of witnesses who are not former or current Suffolk County employees (whose identities

have recently been disclosed). See Gov’t Mem. at 3 n.3. The disclosure of these witnesses is
                                                  7
important to guarantee that the defendants have adequate time to prepare for trial, and to file any

motions in limine with respect to the anticipated testimony of these witnesses. Indeed, disclosure

in this instance is even more important since—in the absence of § 3500 material—the defendants

will be left to speculate as to who these witnesses are and what they may say at trial.

       In addition to a witness list, an exhibit list is also essential to enable the defendants to

adequately prepare for trial. The amount of documentary discovery in this case is enormous, with

over one million pages already produced, along with dozens of hours of wiretap and other

recordings, and more to come. Given that, in the absence of an exhibit list the defendants will be

left to guess exactly what materials the government will offer into evidence at trial, a scenario that

will likely result in frequent trial interruptions to permit the defense time to review documents that

the government is attempting to introduce into evidence and, where appropriate, to object to their

admission (including preparing motion papers, where appropriate).

       These distractions and delays can easily be minimized with the government’s disclosure of

an exhibit list. We have previously noted that an exhibit list was required to be produced well in

advance of trial in several other high-profile cases against public officials. See Doc. No. 61 at 19

(citing United States v. Silver, 15 Cr. 93, Doc. No. 75 (S.D.N.Y. Oct. 7, 2015) (noting

government’s agreement to produce exhibit list to defendants nearly three weeks before trial—at

the same time it disclosed § 3500 material); United States v. Menendez, 15 Cr. 155, Doc. No. 7

(D.N.J. Apr. 2, 2015) (ordering government to produce its exhibit list and marked exhibits 30 days

before trial)). We also noted that this type of pre-trial disclosure was not limited to cases against

public officials. See Doc. No. 61 at 19−20 (citing United States v. Huff, No. 12 Cr. 750, Doc. No.

116 (S.D.N.Y. Dec. 17, 2014) (ordering government to produce exhibits seven weeks before trial);




                                                  8
United States v. Wider, No. 14 Cr. 221, Doc. No. 115 (E.D.N.Y. June 6, 2015) (ordering

government to produce pre-marked exhibits at least 30 days before trial)).

        While the government has, commendably, agreed to furnish the defense, for at least some

of the Rule 16 material, specific documents that “have potential relevance at trial,” see Ex. A

(Govt’s Sept. 16, 2019 Ltr.), its disclosure to date of over 1,600 documents is simply insufficient

to give the defendants meaningful guidance about what exhibits it intends to rely on at trial. See

id.; see also, e.g., United States v. Turkish, 458 F. Supp. 874, 882 (S.D.N.Y. 1978) (directing

government, in light of substantial discovery, “to identify to the defendants those documents which

it intends to offer, or to use or to refer to in connection with the testimony of any witness, on its

case in chief”). Upon initial review, it seems doubtful that the government intends to offer into

evidence all or even many of the documents it has identified thus far. Moreover, the defendants

have no way of knowing how many additional documents or other materials are forthcoming.

Absent an exhibit list, the defendants will be essentially left to grope in the dark in order to identify

what materials the government will actually offer into evidence at trial.                 Under these

circumstances, there is simply “no reason why the government cannot be more specific” and “there

are many reasons, grounded in fairness to the defendant[s], the protection of [their] rights . . . ,

why it should be.” See United States v. Poindexter, 727 F. Supp. 1470, 1484 (D.D.C. 1989).

        In light of the above, we reiterate our request that the Court direct the government to

disclose a witness list (for witnesses with no § 3500 or Giglio material) and exhibit list by October

9—the same date that the government has been ordered to produce § 3500 and Giglio material.

IV.     The Government Should Be Compelled to Produce James Burke’s Statements
        Regarding James Hickey’s Mental Health

        The government, in its opposition brief, does not dispute that (1) information calling into

question the mental health or condition of a government witness must be produced under


                                                   9
Brady/Giglio; and (2) a non-testifying co-conspirator’s statements can be impeached at trial under

Federal Rule of Evidence 806, including by evidence showing that the co-conspirator made false

statements. These are the two core arguments made by the defendants in support of their motion

to compel the production of James Burke’s statements regarding James Hickey’s mental health.

See Supp. at 36−38. Instead, in an attempt to avoid its disclosure obligation, the government makes

two arguments in opposition to the motion that are inapposite and meritless.

       A.      The Government’s Objections to the Admissibility of Burke’s Statements
               Related to Hickey’s Mental Condition Are Premature and Irrelevant

       First, the government argues that Burke is not a medical expert and, therefore, his lay

opinion about Hickey’s mental condition would not be admissible at trial or should be excluded

pursuant to Federal Rule of Evidence 403. Gov’t Mem. at 8−9. To begin with, this argument is

premature. The defense is not arguing at this time about the admissibility of what Burke said on

this subject. Indeed, the defense does not know what the government knows about the content or

source of Burke’s statements—preconditions to assessing the admissibility of those statements.

Our current request only concerns the government’s obligation to disclose this information to the

defendants.

       The government’s argument is also legally unsound. The law is clear that Brady/Giglio

material does not have to be admissible in order for the government to be required to disclose it.

See United States v. Gil, 297 F.3d 93, 104 (2d Cir. 2002) (noting that Brady compels disclosure of

inadmissible information if it “could lead to admissible evidence” and collecting cases supporting

the same); United States v. Meregildo, 920 F. Supp. 2d 434, 438 (S.D.N.Y. 2013) (citing United

States v. Rodriguez, 496 F.3d 221, 226 (2d Cir. 2007)) (“The Government’s obligations under

Brady encompass not only information that is admissible in its present form but also material

information that could potentially lead to admissible evidence favorable to the defense.”). As a

                                                10
consequence, if the government has evidence of any statements by Burke regarding Hickey’s

mental condition that are favorable to the defense, the defense is entitled to those statements

regardless of whether the statements are themselves admissible.

         To the extent the government relies on its mis-descriptions of Hickey’s medical records to

take issue with the accuracy of any statements by Burke, Gov’t Mem. at 8−9 and n.6, its argument

is misguided, for several reasons. First, the defense is entitled to what Burke may have said on

this subject, regardless of what the medical records indicate.          Second, the premise of the

government’s argument—that the records are “void [sic] of any psychiatric or psychological

treatments or diagnoses made by any medical professional,” Gov’t Mem. at 8—is simply false, as

explained in more detail in the defendants’ opposition to the government’s motion in limine to

preclude cross-examination relating to Hickey’s 2015 hospitalization. Third, the law is clear that

the government is obliged to disclose Brady/Giglio material, whether it believes it is credible or

not. See Supp. at 37. Notably, the government does not—and could not—legitimately dispute this

point.

         B.     The Government’s Brady/Giglio Obligations Extend to Impeachment of Non-
                Testifying Co-conspirator Witnesses Under Rule 806

         Non-testifying co-conspirators like Burke may be impeached under Rule 806. And, as the

case law makes clear, the government has a due process obligation to turn over Brady/Giglio

material, regardless of whether the material concerns a testifying witness or a hearsay declarant.

See United States v. Jackson, 345 F.3d 59, 71 (2d Cir. 2003) (“Although we have never expressly

stated that the government must disclose exculpatory and impeachment materials pertaining to

nontestifying witnesses, that conclusion flows ineluctably from our prior cases. . . . It is thus clear

that Brady and its progeny may require disclosure of evidentiary and/or impeachment materials

whether those materials concern a testifying witness or a hearsay declarant.”); Dominguez v. Rock,

                                                  11
No. 12-CV-3269 (NGG), 2016 WL 542120, at *11–12 (E.D.N.Y. Feb. 9, 2016) (“The fact that

Ramirez did not testify at Petitioner’s trial presents no obstacle to the application of Brady and its

progeny.”); United States v. Franco, No. 00-CR-300 (LMM), 2001 WL 99874, at *1 (S.D.N.Y.

Feb. 5, 2001) (ordering government to disclose Giglio materials as to all hearsay declarants).

       The government argues that it may avoid its disclosure obligations in light of United States

v. Shyne, 617 F.3d 103 (2d Cir. 2010), in which the Second Circuit held that hearsay statements

by non-testifying declarants need not be disclosed under the Jencks Act. See Gov’t Mem. at 10.

But that ruling is inapposite here: the defense is seeking disclosure of Brady/Giglio material, not

Jencks Act material, with respect to Burke’s alleged statements. Indeed, the court in Shyne made

clear that Brady/Giglio still apply with respect to non-testifying declarants, stating:

       [t]he production of materials in possession of the Government that a defendant may
       use to take advantage of the opportunity to impeach a declarant under Rule 806 and
       the Government’s obligation to produce such materials of which its agents have
       knowledge do not have their roots in the Jencks Act. Rather they arise under due
       process obligations articulated in Brady and Giglio, obligations with which the
       Government complied by issuing its letter describing the declarants’ various foibles
       including the fact that one of the declarants lied during his proffer session.

Id. at 107–08 (emphasis added). Like the district court’s order in Shyne—an order which the

Second Circuit approved—this Court should order the government to disclose, pursuant to Rule

806 and its obligations under Brady/Giglio, all impeachment material for Burke—including any

false statements regarding Hickey’s mental condition.

       In addition, the government’s suggestion that it does not have to disclose Burke’s

statements to others since Burke did not make such statements to the government, Gov’t Mem. at

10 n.8, is unconvincing. Nothing in Giglio limits the government’s disclosure obligation to

statements made directly to the government. To the contrary, the government frequently discloses

statements or other information provided by its witnesses to third parties. Indeed, the information



                                                 12
the defendants seek here is comparable in this respect to information already provided by the

government in its Brady letter (i.e., Burke’s statements to third parties of an exculpatory nature,

including statements that he did not assault Christopher Loeb and that the federal investigation of

him was unfounded and retaliatory). See Govt’s July 8, 2019 Ltr. (Ex. E to Deft’s Aug. 8, 2019

Ltr.). at 2−3. The government offers no good reason for its about-face refusal to provide helpful

statements by Burke to others here.

       Finally, contrary to the government’s suggestion, the defendants’ argument is not a “blatant

effort to subvert” § 3500, Rule 806, or any other governing authority. See Gov’t Mem. at 10.

Rather, this motion is premised on the notion that the government cannot have it both ways: the

government cannot argue that Burke was lying about Hickey’s mental condition, but then deprive

the defense of access to these fabrications for impeachment purposes if the government intends to

offer into evidence at trial other statements made by Burke.

       In light of the above, the defendants’ motion for disclosure of Burke’s statements about

Hickey’s mental condition should be granted.

                                             Conclusion

       For the reasons stated herein, the defense respectfully requests that their remaining

supplemental pre-trial motions be granted.


Dated: September 27, 2019
       New York, New York



                                                     By:       /s/ Larry H. Krantz
                                                               Larry H. Krantz
                                                               Lisa A. Cahill
                                                               KRANTZ & BERMAN LLP
                                                               747 Third Avenue, 32nd Floor
                                                               New York, New York 10017


                                                13
     (212)661-0009

     Bradley R. Gershel
     Ballard Spahr LLP
      1675 Broadway, 19th Floor
     New York, New York 10019
     (212)223-0200

                      istopher McPartland



     Alan
     ErinMonju
     Sarah LeMaster
     CoviNGTON & Burling LLP
     The New York Times Building
     620 Eighth Avenue
     New York, NY 10018-1405
     (212)841-1022

     Counselfor Thomas J. Spota




14
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                                  No. 2:17-cr-0587(JMA)
       - against -

 CHRISTOPHER MCPARTLAND and                                       (Request to be filed
 THOMAS J. SPOTA,                                                 under seal)

                                    Defendants.



    AFFIRMATION OF ALAN VINEGRAD IN SUPPORT OF REPLY IN FURTHER
   SUPPORT OF DEFENDANTS' JOINT SUPPLEMENTAL PRE-TRIAL MOTIONS

       Alan Vinegrad, an attorney duly admitted to practice in the courts of the State ofNew York,

hereby affirms under penalty of perjury as follows:

    1. I am an attorney for the defendant Thomas Spota in this matter, and submit this affirmation

in support of the defendants' reply in further support of their joint supplemental pre-trial motions.

   2. Attached hereto as Exhibit A is a true and correct copy of a letter sent by the government

to defense counsel on September 16, 2019.


Dated: September 27, 2019
       New York, New York


                                                              Alan/Vinegrad         ^
                                                              Cov/ngton & Burling LLP
                                                             The'New York Times Building
                                                             620 Eighth Avenue
                                                             New York, NY 10018-1405
                                                             (212)841-1022

                                                              Counselfor Thomas J. Spota
Exhibit A
                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

JJD:LTG/JLG                                      610 Federal Plaza
F. #2018R00279                                   Central Islip, New York 11722



                                                 September 16, 2019


By Federal Express

Larry H. Krantz, Esq.
Krantz & Berman LLP
747 Third Avenue, 32nd Floor
New York, NY 10017

Alan M. Vinegrad, Esq.
Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405


                Re:   United States v. Christopher McPartland and Thomas J. Spota
                      Criminal Docket No. 17-587 (JMA)

Dear Counsel:

               Further to our discussion of September 11, 2019, concerning the government’s
identification of certain documents and materials that have potential relevance at trial,
enclosed please find a .PDF export of 1,689 documents culled from the Suffolk County
Department of Information Technology “backup tapes” for nine specific custodians, for the
time period December 14, 2012 through December 31, 2017, which have been previously
produced to you in accordance with Rule 16 of the Federal Rules of Criminal Procedure.

               The enclosed disc is being produced pursuant to the terms of the parties’
March 19, 2019 Stipulation and Order (the “Protective Order”), just as this material was
originally produced. As before, these materials are being provided to you via a third party
data hosting and processing company. Additional materials deemed potentially relevant will
be provided on a rolling basis, as they are identified, or (with respect to materials being
reviewed for privilege) as they become available.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/
                                                    Justina L. Geraci
                                                    Assistant U.S. Attorney
                                                    (631) 715-7835


Enclosure.




                                                2
